United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL INSTITUTES OF
HEALTH, Gaithersburg, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0420
Issued: August 26, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 28, 2021 appellant filed a timely appeal from an October 19, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a stress-related
condition in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On November 29, 2018 appellant, then a 51-year-old contract specialist, filed an
occupational disease claim (Form CA-2) alleging that he sustained a stress-related condition due
to learning that, on or around July 15, 2013, he had been involuntarily reassigned to another
position. He indicated that he first became aware of his condition and of its relationship to his
federal employment on July 15, 2013. Appellant maintained that his issues were “continuous.”
In a November 11, 2018 statement, appellant asserted that on approximately July 15, 2013
he learned that management had reassigned him from a position as a management analyst to a
position as a contract specialist and had transferred him to a work location.3 He maintained that
he had immediately experienced extreme stress and that “such issues continue to this very day.”
Appellant advised that he had missed work intermittently from July 18, 2013 through
November 15, 2015 due to stress, which was related to his involuntary reassignment.
In a development letter dated January 2, 2019, OWCP informed appellant of the
deficiencies of his claim, noting that it did not appear that his claim was timely filed. It advised
him of the type of medical and factual evidence needed and provided a questionnaire for his
completion. In a separate development letter of even date, OWCP requested that the employing
establishment provide comments from a knowledgeable supervisor regarding the accuracy of
appellant’s allegations.
In a January 24, 2019 response, appellant again related that he had experienced stress after
learning on July 15, 2013 of his involuntary reassignment. He related, “I was written out of work
by a medical doctor from July 18 through August 31, 2013 due to the aforementioned issues
surrounding my forcible reassignment and the stress[-]related issues I was and [am] currently
experiencing.” Appellant advised that his stress-related issues continued.4 He noted that he had
been diagnosed with anxiety disorder, benign hypertension, gastroesophageal reflux disease
(GERD)/acid reflux, allergic rhinitis, erythrocytosis, insomnia, migraines/vascular headache, and
obstructive sleep apnea.
By decision dated February 27, 2019, OWCP denied appellant’s occupational disease
claim. It found that as he had first become aware of the relationship between his condition and his
federal employment on July 15, 2013, but did not file a claim until February 27, 2019, the claim
was untimely under 5 U.S.C. § 8122(a).

2

Docket No. 19-1345 (issued January 28, 2020).

3

Appellant additionally contended that he had sustained physical injuries on various dates. OWCP adjudicated the
issue of whether he had sustained an orthopedic condition under a separate OWCP file, File No.xxxxxx307.
4

Appellant again described various physical injuries sustained from September 10, 2013 until July 20, 2018.

2

On March 11, 2019 appellant requested reconsideration. He asserted that he continued to
experience stress related to his reassignment from his position as a management analyst to a
position as a contract specialist.
By decision dated May 28, 2019, OWCP denied appellant’s request for reconsideration of
the merits of his claim under 5 U.S.C. § 8128(a).
Appellant appealed to the Board. By decision dated January 28, 2020, the Board set aside
the February 27 and May 28, 2019 OWCP decisions.5 It found that appellant’s claim was timely
filed under section 8122(a) as he had attributed his condition to stress, continuing to the present
day. The Board remanded the case for OWCP to adjudicate the merits of the emotional condition
claim.
In a development letter dated March 12, 2020, OWCP requested that the employing
establishment provide comments from a knowledgeable supervisor regarding the accuracy of
appellant’s allegations. It afforded the employing establishment 30 days to submit the requested
information.
In a response dated March 12, 2020, the employing establishment advised that appellant’s
supervisor from 2013 had retired from employment and the new supervisor “has no idea what took
place.”
By decision dated June 24, 2020, OWCP denied appellant’s emotional condition claim. It
found that he had not established that reassignment to a contract specialist position from a
management analyst position constituted a compensable employment factor. OWCP concluded,
therefore, that the requirements had not been met to establish an emotional condition “that arose
during the course of employment and within the scope of compensable work factors as defined by
the FECA.”
On July 6, 2020 appellant requested a review of the written record by a representative of
OWCP’s Branch of Hearings and Review.
By decision dated October 19, 2020, OWCP’s hearing representative affirmed the June 24,
2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim,7 including that he or she sustained an injury in the
performance of duty, and that any specific condition or disability from work for which he or she

5

Supra note 2.

6

Supra note 1.

7
S.S., Docket No. 19-1021 (issued April 21, 2021); O.G., Docket No. 18-0359 (issued August 7, 2019); J.P., 59
ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

claims compensation is causally related to that employment injury.8 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on a
traumatic injury or an occupational disease.9
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion
evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition.10
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to a claimant’s employment. There are situations where an injury or illness has
some connection with the employment, but nevertheless does not come within the purview of
workers’ compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.11 However, disability is not compensable when it results from factors such as an
employee’s fear of a reduction-in-force, or frustration from not being permitted to work in a
particular environment, or to hold a particular position.12
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA. 13 Where, however, the
evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
compensable employment factor.14
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship, and which working conditions are not deemed factors of employment and may

8

S.S., id.; G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

20 C.F.R. § 10.115; R.S., Docket No. 20-1307 (issued June 29, 2012); M.K., Docket No. 18-1623 (issued April 10,
2019); Michael E. Smith, 50 ECAB 313 (1999).
10

See S.K., Docket No. 18-1648 (issued March 14, 2019); Donna Faye Cardwell, 41 ECAB 730 (1990).

11
A.C., Docket No. 18-0507 (issued November 26, 2018); Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian
Cutler, 28 ECAB 125, 129 (1976).
12

Lillian Cutler, id.

13

See R.M., Docket No. 19-1088 (issued November 17, 2020); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d
on recon., 42 ECAB 556 (1991).
14

M.A., Docket No. 19-1017 (issued December 4, 2019).

4

not be considered.15 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.16
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a stress-related
condition in the performance of duty.
Appellant has not attributed his condition to the performance of his regularly or specially
assigned duties under Cutler.17 Instead, he maintained that he experienced stress due to
administrative actions by the employing establishment in transferring him in July 2013 to a
different position at a new location. In Thomas D. McEuen,18 the Board held that an employee’s
emotional reaction to administrative actions or personnel matters taken by the employing
establishment is not covered under FECA as such matters pertain to procedures and requirements
of the employer and do not bear a direct relation to the work required of the employee. However,
the Board has also held that, where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, such action will be
considered a compensable employment factor.19
Appellant asserted that he experienced stress after being involuntarily reassigned in
July 2013 from a position as a management analyst to a position as a contract specialist and
transferred to a new work location. However, the Board has held that emotional conditions
resulting from an involuntary transfer are not compensable.20 Appellant has not submitted any
corroborating evidence to establish error or abuse by management in its administrative action of
transferring him to a different position at a new location and, thus, has not established a
compensable employment factor.21 Therefore, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

15

See R.B., Docket No. 19-0434 (issued November 22, 2019); O.G., Docket No. 18-0359 (issued August 7, 2019).

16

Id.

17

Supra note 7.

18

See Thomas D. McEuen, supra note 13.

19

M.B., Docket No. 20-1160 (issued April 2, 2021); William H. Fortner, 49 ECAB 324 (1998).

20

Andrew J. Sheppard, 53 ECAB 170 (2001).

21

See D.R., Docket No. 16-0605 (issued October 17, 2016).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a stress-related
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 19, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 26, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

